Citation Nr: 1628195	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-07 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1983 to August 1986.

The matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the RO is St. Petersburg, Florida.

In a September 2015 letter, the Veteran's agent requested a copy of the of the July 2015 VA examination report.  In June 2016, the requested document was sent to the Veteran's attorney by the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Veteran's claim must again be remanded.  

The Board's October 2014 remand directed the RO to request from the Veteran names and addresses of all health care providers who have treated his lumbar spine disability.  The Board notes that this was accomplished in an April 2015 letter.  Since that time, private medical records from Sea Spine Orthopedic Institute, a lumbar spine impairment questionnaire from Dr. D.R. dated March 2013, and a lumbar spine impairment questionnaire from Dr. J.A. dated February 2015, have been associated with the Veteran's file.  

In addition, the Board's remand directed the RO to obtain and associate with the electronic claims file all outstanding VA treatment records.  The Board notes that VA treatment records from San Francisco VA Medical Center and Eureka CBOC for the period from April 2015 through August 2015 have been associated with the claims file.  However, according to the August 2015 supplemental statement of the case, treatment records from Bay Pines VA Medical Center from March 2011 through July 2015 were also obtained.  The Board notes that not all of these records are associated with the electronic claims file.  The only records on file from that facility cover the period from March 2011 to January 2012.

Given the above, the Board finds a lack of substantial compliance with the October 2014 remand directives.  Consequently, remand to obtain the referenced VA treatment records is required.  See Stegall v. West, 11 Vet. App. 268 (1998)  (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA records for the Veteran from the Bay Pines, VAMC for the period from January 2012 to the present.  If any records are unavailable, issue a formal finding of unavailability and notify the Veteran and allow him the opportunity to submit any medical records in his possession.   

2. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


